DETAILED ACTION
Please note that the examiner of record has changed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The submission filed on 11 May 2021 has been entered. Claims 1-13 and 17-21 are pending. 
Response to Remarks
The amendments and remarks received on 11 May 2021 have been considered. 
Claim 3 having been amended, the objection to claim 3 is withdrawn. 
The argument regarding interpretation of claims under 35 U.S.C. 112(f) is persuasive, and therefore none of the claims are presently subject to interpretation under 35 U.S.C. 112(f). 
The argument regarding the rejection of claims 3-4 under 35 U.S.C. 112(a) is persuasive, and therefore the rejection is withdrawn. 
Claims 3 and 13 having been amended, the rejections under 35 U.S.C. 112(b) are withdrawn. 
The amendments and arguments regarding the rejections of claims 1-13 and 17-20 under 35 U.S.C. 103 are persuasive and the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-13 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by amended independent claims 1, 13 and 19. Claims 2-12, 17-18 and 20-21 are allowable at least for their dependence on claims 1, 13 or 19. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669